Exhibit 10.2

SUPPLEMENTAL CONFIRMATION

 

To:   

Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

From:    Goldman, Sachs & Co. Subject:    Accelerated Stock Buyback Ref. No:   
Date:    November 18, 2013

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Emulex Corporation (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of November 13, 2013 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

November 18, 2013

 

Forward Price Adjustment Amount:

An amount equal to the product of (i) the Forward Price Percentage and (ii) the
closing price per Share, as published by Bloomberg on page “ELX.N <Equity>HP”
(or any successor thereto), on the Prepayment Date for such Transaction (the
“Closing Price Per Share”).

 

Forward Price Percentage:

0.5148%

 

Calculation Period Start Date:

The first Scheduled Trading Day immediately following the Prepayment Date

 

Scheduled Termination Date:

May 19, 2014

 

First Acceleration Date:

March 19, 2014

 

Prepayment Amount:

USD 44,261,690

 

Prepayment Date:

The “closing date” with respect to the sale by Counterparty of the USD
175,000,000 principal amount of 1.75% Convertible Senior Notes due 2018 (the
“Convertible Notes Offering”) determined in accordance with the Purchase
Agreement, dated as of November 12, 2018, between the Initial Purchaser (as
defined therein) and Counterparty (the “Purchase Agreement”).

 

1



--------------------------------------------------------------------------------

Initial Share Delivery Date:

The first Scheduled Trading Day immediately following the Prepayment Date

 

Initial Share Delivery Percentage:

80%

 

Initial Shares:

An amount equal to the product of (i)(A) the Prepayment Amount for such
Transaction, divided by (B) the Closing Price Per Share, and (ii) the Initial
Delivery Percentage for such Transaction; provided that, if in connection with
the Transaction GS&Co. is unable after using good faith and commercially
reasonable efforts to borrow or otherwise acquire a number of Shares equal to
the Initial Shares for delivery to Counterparty on the Initial Share Delivery
Date, the Initial Shares delivered on the Initial Share Delivery Date shall be
reduced to such number of Shares that GS&Co. is able to so borrow or otherwise
acquire, and thereafter GS&Co. shall continue to use commercially reasonable
efforts to borrow or otherwise acquire a number of Shares, at a stock borrow
cost no greater than the Initial Stock Loan Rate, equal to the shortfall in such
Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable and in no event later than the fifth Exchange Business
Day following the Initial Share Delivery Date, but only to the extent such
delivery of additional Shares would not cause a Hedging Disruption, an Increased
Cost of Hedging, a Loss of Stock Borrow or an Increased Cost of Stock Borrow to
occur (it being understood, for the avoidance of doubt, that in using such
commercially reasonable efforts GS&Co. shall act in good faith and in accordance
with its then current policies, practices and procedures (including without
limitation any policies, practices or procedures relating to counterparty risk,
market risk, reputational risk, credit, documentation, legal, regulatory
capital, compliance and collateral), and shall not be required to enter into any
securities lending transaction or transact with any potential securities lender
if such transaction would not be in accordance with such policies, practices and
procedures).

 

GS&Co. Share Delivery Cap:

25,740,026 Shares

 

Termination Price:

USD 4 per Share

 

Additional Relevant Days:

The 10 Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:  

    /s/ Daniel Young

  Authorized Signatory

 

Agreed and Accepted By: EMULEX CORPORATION By:  

    /s/ Jeffrey W. Benck

 

Name: Jeffrey W. Benck

Title: President and Chief Executive Officer

 

3